Citation Nr: 0635833	
Decision Date: 11/17/06    Archive Date: 11/28/06

DOCKET NO.  02-12 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include post-traumatic arthritis with chronic 
cervical strain.  

2.  Entitlement to service connection for diabetes mellitus. 
 
3.  Entitlement to service connection for a lumbar spine 
disability.  

4.  Entitlement to service connection for a stomach 
disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel 


INTRODUCTION

The veteran had verified active military service from April 
1970 to November 1971, and from January 1991 to April 1991, 
active duty training from June 17, 1973 to June 29, 1973, 
with subsequent service in the Reserves.

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision from the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 2003, the Board remanded the case for additional 
development.  That development has been completed and the 
case has been returned to the Board for adjudication.  

In August 2002, the veteran perfected is appeal and elected 
to have the case decided without a hearing.


FINDINGS OF FACT

1.  A cervical spine disability was not caused or aggravated 
by service.

2.  Diabetes mellitus was not caused or aggravated by 
service.

3.  A lumbar spine disability was not caused or aggravated by 
service.  

4.  A stomach disability was not caused or aggravated by 
service.

5.  Hemorrhoids were not caused or aggravated by service.

6.  Hypertension was not caused or aggravated by service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or 
aggravated by service; and, cervical spine arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
101, 1110, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.6, 
3.102, 3.159, 3.303, 3.307, 3.309 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
service; and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1110, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

3.  A lumbar spine disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101,1110, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2006).  

4  A stomach disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).  
 
5.  Hemorrhoids were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 101, 1110, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2006).  

6.  Hypertension was not incurred in or aggravated by 
service; and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101, 1110, 1137, 5107(b) (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002).  In addition, certain chronic diseases, 
including arthritis, and diabetes mellitus, may be presumed 
to have incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (2006).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2006).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2006).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2006).  Presumptive periods do not apply 
to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).

A.  Cervical Spine

As discussed below, this issue involves the law and 
regulations pertaining to aggravation of a pre-existing 
condition, which are as follows:

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
Court has recently held that the presumption of soundness may 
only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the disease.  
Id.

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre-
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

The veteran's pre-enlistment examination report, dated in 
December 1969, notes "subluxation 1964 neck [illegible] 
N.C.D." (not considered disabling).  In an accompanying 
"report of medical history" the veteran indicated that he had 
a history of "back trouble of any kind," and there is a 
notation of "injury of cervical spine vertebrae healed."  

The Board finds that the evidence shows that a cervical spine 
condition was noted at the time of entry into service.  As a 
layman, the veteran is competent to testify as to the fact 
that he injured his cervical spine prior to service.  Doran 
v. Brown, 6 Vet. App. 283, 288 (1994).  Furthermore, the 
veteran's entrance examination report, and the accompanying 
"report of medical history," both note a history of a 
cervical spine injury.  Miller.  The Board further notes that 
its conclusion is consistent with subsequently dated service 
and VA medical records.  This evidence clearly shows that the 
veteran clearly reported a history of a cervical spine injury 
prior to service.  See April 1980 "report of medical 
history" (noting a history of two dislocated vertebra, and 
paralysis, treated with a neck brace and arm brace in 1965 
due to football injury); VA examination report, dated in 
December 2001 (showing that the veteran reported a history of 
a dislocation of the cervical vertebra prior to service which 
required six months of neck and arm immobilization due to 
left upper extremity paralysis); March 2002 VA opinion 
(noting "a significant injury playing football prior to 
service which required aggressive and prolonged treatment").  
Therefore, the Board finds that a cervical spine condition 
was "noted" at the time of entry into service.  Given the 
foregoing, the presumption of soundness does not attach, and 
need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 
25178 (2004).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2006).  In the case of wartime service, clear 
and unmistakable evidence is needed to rebut the presumption 
of aggravation when there was an increase in severity of the 
preservice condition during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  Temporary or intermittent flare-ups of a
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The veteran's service medical records from his first period 
of active duty do not show any treatment for cervical spine 
symptoms, or a diagnosis of a cervical spine condition.  
These reports include a separation examination report, dated 
in October 1971, which shows that his neck, and spine, were 
clinically evaluated as normal.  

The veteran's service medical records dated between his first 
and second periods of active duty include examination reports 
apparently performed in conjunction with reserve duty, dated 
in March and May of 1974, April 1979, June 1983, and May 1988 
which show that his neck, and spine, were clinically 
evaluated as normal.  Reports dated in September 1981 show 
that the veteran was involved in a motor vehicle accident 
(MVA) when his car was hit from behind, and that he 
complained of trauma to his neck and chest.  The reports note 
that there was no loss of consciousness.  On examination, 
there was a full range of motion with "no deformity noted."  
The diagnoses were neck trauma, and neck muscle spasms.  The 
prognosis was "Good, no further treatment anticipated."  

The veteran's service medical records from his second period 
of active duty, and thereafter, do not show any treatment for 
cervical spine symptoms, or a diagnosis of a cervical spine 
condition.  An examination report, apparently performed in 
conjunction with reserve duty, dated in July 1992, shows that 
his neck, and spine, were clinically evaluated as normal.  

As for the non-service medical records, this evidence 
includes VA and non-VA medical reports, dated between 1974 
and 2004.  This evidence shows that the earliest complaints 
of neck or cervical spine symptoms are found in a VA 
examination report, dated in December 2001.  Specifically, 
the veteran reported having a history of neck pain and 
stiffness since his service.  X-ray revealed straightening of 
the normal cervical lordosis with a compression abnormality 
at C6 and degenerative post-traumatic changes diffusely from 
C3 to T1.  The diagnoses were post-traumatic and degenerative 
changes of the cervical spine, without objective evidence of 
upper extremity radiculopathy, and chronic cervical strain 
with spasm secondary to the first diagnosis, mild.  A VA 
magnetic resonance imaging (MRI) study, dated in January 
2002, contains an impression of C6 vertebral body compression 
with resultant exaggerated lordosis and adjacent indentation 
of the spinal cord.  

The Board finds that the evidence does not show that the 
veteran's cervical spine disorder underwent an increase in 
severity during service.  Prior to his treatment in September 
1981 for neck symptoms after an MVA, the service medical 
records do not show any treatment for cervical spine 
symptoms, or a diagnosis of a cervical spine condition.  All 
of his examination reports show that his neck, and spine, 
were clinically evaluated as normal.  He was afforded a 
diagnosis of "neck trauma" after his September 1981 MVA, 
and the RO has apparently conceded that this MVA occurred 
during ACDUTRA.  However, there was no X-ray or MRI evidence 
of pathology, and the prognosis was "Good, no further 
treatment anticipated."  There is no subsequently dated 
record of treatment for cervical spine symptoms during any 
period of any type of service.  The earliest evidence of a 
cervical spine disorder is found in the December 2001 VA 
examination report.  The first evidence of a cervical spine 
disorder therefore comes about 20 years after the September 
1981 MVA.  Finally, there is no competent evidence of record 
indicating that the veteran's cervical spine disorder was 
aggravated by his service, to include his September 1981 MVA 
while on ACDUTRA.  In this regard, in a VA opinion, dated in 
April 2002, the VA examiner who had performed the veteran's 
December 2001 examination noted the veteran's relevant 
medical history, and stated that the veteran's current 
condition was consistent with the type of injury he sustained 
playing football prior to service, and not with his September 
1981 MVA.  He concluded, "It is therefore the opinion of 
this examiner in short that the veteran's current neck 
condition was most likely precipitated by the injury 
sustained in 1965 and not significantly aggravated by the 
subsequent injury sustained while in service."  In summary, 
there is no basis to find that there was an increase in the 
severity of the veteran's cervical spine condition during 
service, i.e., there was no aggravation.  See Hensley, 5 Vet. 
App. at 160.  As the disability underwent no increase in 
severity during service, aggravation may not be conceded.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Therefore, the Board 
finds that the veteran's pre-existing cervical spine 
condition was not aggravated by his service, and that the 
claim must be denied.  

B.  Diabetes Mellitus

The veteran asserts that he has diabetes as a result of his 
service, to include as due to exposure to Agent Orange, or 
some other herbicide.  

The statutory provision specifically covering Agent Orange is 
38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) (emphasis 
added).

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records do 
not show any treatment for diabetes symptoms, or diagnosis of 
diabetes mellitus.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  In addition, 
the earliest evidence relevant to the claimed disability 
found in a report from Carlos E. Medez, M.D., dated in June 
1998.  This evidence comes approximately seven years after 
separation from the second period of active duty service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the appellant has diabetes mellitus as 
a result of any injury or disease incurred during his 
service, to include any period of ACDUTRA.  In addition, 
there is no competent evidence to show that diabetes mellitus 
was manifest to a compensable degree within one year of 
separation from either period of active duty service.  See 38 
C.F.R. § 3.307, 3.309.  

To the extent that a claim has been presented based on 
exposure to herbicides during service, as noted above, the 
presumption of exposure to herbicides is provided to all 
veterans who served in Vietnam during the Vietnam era.  In 
this case the veteran is not shown to have served in Vietnam, 
thus he is not entitled to the statutory presumption of 
exposure to herbicides while in service.  38 U.S.C.A. 
§ 1116(f).  Although it appears that he had service in Korea, 
the Department of Defense has indicated that Agent Orange was 
used in Korea prior to the veteran's first period of active 
duty, i.e., from April 1968 to July 1969.  See VHA Directive 
2000-027 (September 5, 2000); March 2003 Veterans Benefits 
Administration fact sheet (posted in September 2003).  
Therefore, service connection under the presumptive 
provisions of 38 C.F.R. §§ 3.307 and 3.309 based on exposure 
to herbicides is not warranted.  Finally, the Board notes 
that there is no competent evidence showing that the veteran 
has diabetes as a result of exposure to herbicides during 
service.  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.

C.  Lumbar Spine Disability

The veteran's service medical records include a September 
1970 report which notes complaints of lower thoracic back 
pain, with no prior history of strain or trauma.  The report 
reflects an impression of muscle strain.  A separation 
examination report, dated in October 1971, shows that his 
neck, and spine, were clinically evaluated as normal.  

The veteran's service medical records dated between his first 
and second periods of active duty include examination reports 
apparently performed in conjunction with reserve duty, dated 
in March and May of 1974, April 1979, June 1983, and May 
1988, which show that his neck, and spine, were clinically 
evaluated as normal.  

The veteran's service medical records during his second 
period of active duty, and thereafter, do not show any 
treatment for cervical spine symptoms, or a diagnosis of a 
cervical spine condition.  An examination report apparently 
performed in conjunction with reserve duty, dated in July 
1992, shows that his neck, and spine, were clinically 
evaluated as normal.  
 
As for the non-service medical evidence, an October 1995 VA 
progress note shows low back pain due to herniated discs.  A 
December 1995 VA progress note shows that the veteran 
complained of low back pain radiating to the left hip and 
leg.  He reported a history of an injury in 1985.  Subsequent 
medical records, to include a March 2004 report, also reflect 
continued complaints of low back pain.  

The Board finds that the preponderance of the evidence is 
against the claim.  The veteran's service medical records 
show treatment for muscle strain in September 1970.  This was 
apparently an acute injury, as evidenced by the fact that 
there was no subsequent record of treatment for back symptoms 
during any period of service, and that his spine was 
clinically evaluated as normal in all of his service 
examination reports.  Therefore, a chronic condition is not 
shown during service.  See 38 C.F.R. § 3.303.  In addition, 
the earliest evidence relevant to the claimed disability 
found in VA progress notes, dated in 1995.  This evidence 
comes approximately four years after separation from the 
second period of active duty service.  This period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing that the appellant has a 
lumbar spine as a result of any injury or disease incurred 
during his service, to include ACDUTRA or INACDUTRA.  See 38 
U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.6, 3.303.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim, and that the claim must be denied.

D.  Stomach Disability

The veteran's service medical records include a December 1969 
induction medical examination report which shows that his 
abdomen was clinically evaluated as normal.  In an 
accompanying "report of medical history," the veteran 
reported a history of frequent indigestion.  The remainder of 
the service medical records for the veteran's first period of 
active duty are silent for treatment for gastrointestinal 
symptoms, or a diagnosis of a gastrointestinal disorder.  His 
separation examination report, dated in October 1971, shows 
that his abdomen was clinically evaluated as normal. 

Nonservice medical reports, dated between the veteran's first 
and second periods of active duty, include VA medical 
records, dated in March 1974 to April 1974, which show a 
diagnosis of controlled gastritis.  An upper gastrointestinal 
(G.I.) examination was normal.  An August 1989 report notes 
treatment for epigastric pain.  The impression was AGE (acute 
gastroenteritis).  The veteran's service medical records 
dated between his first and second periods of active duty 
include examination reports apparently performed in 
conjunction with reserve duty, dated in March and May of 
1974, April 1979, June 1983, and May 1988, which show that 
his abdomen was clinically evaluated as normal.  

Service medical records from the veteran's second period of 
active duty include a February 1991 report which shows that 
the veteran was evaluated for constant diarrhea and stomach 
cramps.  The impression was AGE (acute gastroenteritis).  

As for the evidence dated after the veteran's second period 
of active duty, a July 1992 military examination report shows 
that his abdomen was clinically evaluated as normal.  In an 
accompanying "report of medical history," the veteran 
denied having had frequent indigestion, or stomach trouble.  

As an initial matter, despite the veteran's reports of a 
history of frequent indigestion in his induction "report of 
medical history," the accompanying medical examination 
report shows that his abdomen was clinically evaluated as 
normal.  The evidence therefore does not show that a stomach 
condition was "noted" upon entrance into service, Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994), and the veteran is 
entitled to a presumption of soundness at service entrance.  
38 U.S.C.A. §§ 1111, 1137.  

The Board has determined that the claim must be denied.  The 
veteran was not treated for any relevant symptoms during his 
first period of active duty, and his separation examination 
report, dated in October 1971, shows that his abdomen was 
clinically evaluated as normal.  Between his first and second 
periods of service, he was treated for gastritis on a few 
occasions.  During his second period of active duty service, 
he was treated for gastroenteritis in February 1991.  	

Under 38 U.S.C.A. §§ 1110 and 1131, an appellant must submit 
proof of a presently existing disability resulting from 
service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
there is no medical evidence of the claimed condition dated 
after his February 1991 treatment.  This treatment was over 
15 years ago, and under the circumstances, the Board has 
determined that there is no competent evidence to show that 
he currently has the claimed condition.  The Board further 
points out that even assuming arguendo that the veteran were 
shown to have a stomach disability, there is no competent 
evidence showing that the veteran has a stomach condition as 
a result of any injury or disease incurred during his 
service, to include ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 
101, 1110; 38 C.F.R. §§ 3.6, 3.303.   Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied. 

E.  Hemorrhoids

The veteran's separation examination report from his first 
period of active duty service, dated in October 1971, shows 
that his anus and rectum were clinically evaluated as normal.  

Nonservice medical reports, dated between the veteran's first 
and second periods of active duty, include a November 1972 to 
December 1972 VA hospitalization report which shows that he 
was admitted with a history of anal bleeding and that a small 
scarred area of the anus was excised.  The diagnosis was a 
combination of anal fissure and thrombotic vessel with 
bleeding of an ulcerated area.  A March 1974 VA progress note 
shows that he reported having hemorrhoidectomy a year prior, 
and was recovering well.  Service records associated with 
reserve duty, dated in April 1976 and April 1977, note that 
the veteran gave a history of treatment for hemorrhoids.  The 
April 1977 report shows that the veteran indicated that he 
received this treatment in 1972.  

The veteran's service medical records dated between his first 
and second periods of active duty include examination 
reports, apparently performed in conjunction with reserve 
duty, dated in March and May of 1974, April 1979, June 1983, 
and May 1988, which show that his anus and rectum were 
clinically evaluated as normal.  

Service medical records from the veteran's second period of 
active duty do not show treatment for, or a diagnosis of, 
hemorrhoids.  

The service medical records dated after the veteran's second 
period of active duty service, a July 1992 examination report 
notes that his anus and rectum were clinically evaluated as 
normal.  In an accompanying "report of medical history," he 
denied having "piles or rectal disease." 

As for the nonservice medical evidence dated after the 
veteran's second period of active duty service, a VA 
colonoscopy performed in August 2004, revealed colon polyps.    

The Board has determined that the claim must be denied.  In 
this case, there is no medical evidence of the claimed 
condition dated after 1974.  The veteran's hemorrhoids 
apparently occurred between his first and second periods of 
active duty, and resolved prior to his second period of 
active duty.  In addition, the veteran's last treatment was 
over 31 years ago, and under the circumstances, the Board has 
determined that there is no competent evidence to show that 
he currently has the claimed condition.  Gilpin.  Therefore, 
there is no possibility of aggravation by his second period 
of active duty.  The Board further points out that even 
assuming arguendo that the veteran were currently shown to 
have hemorrhoids, there is no competent evidence showing that 
the veteran's hemorrhoids are the result of any injury or 
disease incurred during his service, to include ACDUTRA or 
INACDUTRA.  See 38 U.S.C.A. §§ 101, 1110; 38 C.F.R. §§ 3.6, 
3.303.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied. 

F.  Hypertension

All of the veteran's service medical records, to include 
those dated between his first and second periods of active 
duty, and those dated after his second period of active duty, 
are silent for a diagnosis of, or treatment for, 
hypertension.  The most recent service examination report is 
a July 1992 examination report, which notes that his heart 
was clinically evaluated as normal.  In an accompanying 
"report of medical history," he denied having "high or low 
blood pressure." 

Private medical treatment records, dated between 1974 and 
2004, show that the veteran's medical history is significant 
for tobacco use, elevated cholesterol, and obesity.  Private 
medical reports, dated between 2001 and 2004, show treatment 
for coronary artery disease, with a 2001 VA progress note 
indicating counseling for high blood pressure.    

The Board has determined that the claim must be denied.  
There does not appear to be a clear diagnosis of 
hypertension, however, the veteran was apparently counseled 
for high blood pressure in 2001.  See VA progress note, dated 
in October 2001.  Even assuming arguendo that the veteran is 
currently shown to have hypertension, there is no evidence of 
treatment for hypertension during service, or that 
hypertension was manifest to a compensable degree within one 
year of separation from either period of active duty.  The 
first medical evidence that could be construed as showing 
hypertension is dated in October 2001.  This is over 10 years 
after separation from service.  This period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  Furthermore, there is no competent evidence showing 
that the veteran's hypertension is the result of any injury 
or disease incurred during his active duty service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied. 

G.  Conclusion 

The Board has considered the written testimony of the 
veteran.  The Board points out that, although a lay person is 
competent to testify only as to observable symptoms, see 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is 
not competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  In this case, the Board has 
determined that the medical evidence is more probative of the 
issues, and that it outweighs the lay statements.  
Accordingly, the veteran's claims must be denied.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims must be denied.  38 U.S.C.A. § 5107 (West 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA 

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in August 2002, and May 2004, the 
RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters also informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claims.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  

Although the VCAA letters were mailed to the appellant after 
the initial RO adjudication of the claims, any defect with 
respect to the timing of the VCAA notices in this case was 
nonprejudicial.  There is no indication that the outcomes of 
the claims have been affected, as all evidence received has 
been considered by the RO.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claims, as he has been afforded the 
opportunity to submit additional argument and evidence, which 
he has done.  For these reasons, the timing of the VCAA 
notices was not prejudicial.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. Apr. 5, 2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran was not provided such notice.  
However, no additional notice is needed as to any disability 
rating or effective date matters.  Since the claims have all 
been denied, any question as to the disability ratings or the 
appropriate effective dates to be assigned is rendered moot.  
VA is not required, therefore, to provide this notice.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service and service 
medical records, and has obtained VA and non-VA medical 
records.  With regard to the claim for a cervical spine 
disability, the veteran has been afforded a VA examination, 
and an etiological opinion has been obtained.  With regard to 
all other claims, the veteran has not been afforded 
examinations, and etiological opinions have not been 
obtained.  However, the Board finds that the evidence, 
discussed supra, warrants the conclusion that a remand for 
etiological opinions is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the claims suffer from two or more the 
following defects: the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, a chronic condition is not shown during 
service; the claimed condition is first shown four or more 
years after separation from service, and the claims files do 
not currently contain competent evidence showing that the 
claimed condition is related to service.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for a cervical spine disability, to 
include post-traumatic arthritis with chronic cervical 
strain, is denied.  

Service connection for diabetes mellitus is denied. 
 
Service connection for a lumbar spine disability is denied.  

Service connection for a stomach disability is denied.

Service connection for hemorrhoids is denied.

Service connection for hypertension is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


